Title: From George Washington to Major General Lafayette, 4 October 1778
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
            My dear Marquis,
            Fish-kill Octr 4th 1778.
          
          I have had the pleasure of receiving, by the hands of Monsr de la Colombe, your favour of the 28th Ulto; accompanied by one of the 24th, which he overtook somewhere on the Road. The leave requested in the former, I am as much interested to grant, as to refuse my approbation of the Cartel, proposed in the latter.
          The generous Spirit of Chivalry, exploded by the rest of the World, finds a refuge—My dear friend—in the sensibility of your Nation only—But it is in vain to cherish it, unless you can find Antagonists to support it; and however well adapted it might have been to the times in which it existed, in our days it is to be feared that your opponent, sheltering himself behind modern opinion, and under his present public Character of Commissioner, would turn a virtue of such ancient date, into ridicule—Besides, supposing his Lordship accepted your terms—experience has proved, that chance is as often, as much concerned in deciding these matters as bravery—and always more than the justice of the Cause; I would not therefore have your life, 
            
            
            
            by the remotest possibility, exposed, when it may be reserved for so many greater occasions. His Excellency the Admiral I flatter myself, will be in Sentimt with me; and, as soon as he can spare you, send you to head Quarters, where I anticipate the pleasure of seeing you.
          Having wrote very fully to you a few days ago, and put the Letter under cover to Genl Sullivan, I have naught to add at this time, but to assure you, that with the most perfect regard I am Dr Sir Yr Most Affecte friend & Servt
          
            Go: Washington
          
        